 1                                    U.S. MAGISTRATE JUDGE MARY ALICE THEILER

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
     JAMES R. RATCLIFF,               )
 9
                                      ) CIVIL NO. 3:18-cv-5312-MAT
10                 Plaintiff,         )
                                      ) ORDER FOR EAJA FEES, COSTS, AND
11   vs.                              ) EXPENSES
                                      )
12   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
13                 Defendant.         )
                                      )
14

15          THIS MATTER having come on regularly before the undersigned upon Plaintiff’s

16   Motion to Award EAJA Fees, Costs, and Expenses, and the Court agreeing that EAJA

17   fees, costs, and expenses should be awarded, good cause having been shown, now,

18   therefore, it is hereby

19          ORDERED that Plaintiff is hereby awarded EAJA fees of $6,442.72, costs in the

20   sum of $400.00, and expenses in the sum of $5.46. Subject to any offset allowed under

21   the Treasury Offset Program, as discussed in Astrue v. Ratliff, 130 S. Ct. 2521, 560 U.S.

22   __ (2010), payment of this award shall be sent to Plaintiff’s attorney Eitan Kassel Yanich

23
                                                            Law Office of Eitan Kassel Yanich, PLLC
                                                            203 Fourth Avenue E., Suite 321
     ORDER FOR EAJA FEES, COSTS, AND                        Olympia, WA. 98501
     EXPENSES [3:18-cv-5312-MAT] - 1                        (360) 705-1226
 1   at his address: Eitan Kassel Yanich, PLLC, 203 Fourth Avenue E., Suite 321, Olympia,

 2   WA. 98501.

 3          After the Court issues the order for EAJA fees and expenses, the Commissioner

 4   will consider the matter of Plaintiff’s assignment of EAJA fees and expenses to Plaintiff's

 5   attorney. Pursuant to Astrue v. Ratliff, the ability to honor the assignment will depend on

 6   whether the EAJA fees and expenses are subject to any offset allowed under the Treasury

 7   Offset Program. The Commissioner agrees to contact the Department of Treasury after

 8   the order for EAJA fees and expenses is entered to determine whether the EAJA fees and

 9   expenses are subject to any offset. If the EAJA fees and expenses are not subject to any

10   offset, the EAJA attorney’s fees and expenses will be paid directly to plaintiff’s attorney

11   Eitan Kassel Yanich, either by direct deposit or by check payable to him and mailed to

12   his address.

13          DATED this 10th day of April, 2019.

14

15                                                   A
                                                     Mary Alice Theiler
16                                                   United States Magistrate Judge

17
     Presented by:
18

19   S/EITAN KASSEL YANICH____________
     EITAN KASSEL YANICH, WSBA #13690
20   Attorney for Plaintiff
21

22

23
                                                             Law Office of Eitan Kassel Yanich, PLLC
                                                             203 Fourth Avenue E., Suite 321
     ORDER FOR EAJA FEES, COSTS, AND                         Olympia, WA. 98501
     EXPENSES [3:18-cv-5312-MAT] - 2                         (360) 705-1226
